Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 12, 2015

The Court of Appeals hereby passes the following order:

A15D0368. DANIEL W. TAYLOR v. BRIAN OWENS, COMMISSIONER et
    al.

      On March 2, 2015, the trial court entered an order instructing the clerk not to
file prisoner Daniel W. Taylor’s proposed civil action. On April 15, 2015, Taylor
filed this application for discretionary appeal.1 An application for discretionary appeal
must be filed within 30 days of the entry of the order or judgment to be appealed. See
OCGA § 5-6-35 (d). Taylor, however, filed his application 44 days after entry of the
trial court’s order. The requirements of OCGA § 5-6-35 are jurisdictional, and this
Court cannot accept an application for appeal not made in compliance therewith. See
Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). Accordingly, this application
is hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                              05/12/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
        Taylor attempted to file the application earlier, but this Court was unable to
accept the filing based upon deficiencies in the certificate of service. See Court of
Appeals Rule 6.